
	
		I
		112th CONGRESS
		2d Session
		H. R. 6172
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. McKinley (for
			 himself, Mr. Rahall,
			 Mr. Griffith of Virginia,
			 Mr. Holden,
			 Mrs. Lummis,
			 Mrs. Capito,
			 Mr. Johnson of Ohio,
			 Mr. Altmire,
			 Mr. Costello, and
			 Mr. Cardoza) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from finalizing any rule imposing any standard of performance
		  for carbon dioxide emissions from any existing or new source that is a fossil
		  fuel-fired electric utility generating unit unless and until carbon capture and
		  storage is found to be technologically and economically
		  feasible.
	
	
		1.No finalization of any
			 standard of performance for carbon dioxide emissions from any existing or new
			 fossil fuel-fired electric utility generating unit until compliance technology
			 is feasible
			(a)In
			 generalThe Administrator of
			 the Environmental Protection Agency shall not finalize any rule imposing any
			 standard of performance under section 111 of the Clean Air Act (42 U.S.C. 7411)
			 for emissions of carbon dioxide from any existing or new source that is a
			 fossil fuel-fired electric utility generating unit unless and until at least 3
			 of the 4 officials listed in subsection (b) publish in the Federal Register,
			 and submit to the Congress, a report finding that carbon capture and storage is
			 technologically and economically feasible for fossil fuel-fired electric
			 utility generating units.
			(b)Listed
			 officialsThe officials listed in this subsection are—
				(1)the Administrator
			 of the Energy Information Administration;
				(2)the Comptroller
			 General of the United States;
				(3)the Director of
			 the National Energy Technology Laboratory; and
				(4)the Under
			 Secretary of Commerce for Standards and Technology.
				(c)DefinitionsIn this section, the terms existing
			 source and new source have the meanings given such term in
			 section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)).
			
